Citation Nr: 1009883	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-03 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for the Veteran's service-connected posttraumatic stress 
disorder (PTSD) prior to January 30, 2008, and since May 1, 
2008.

2.  Entitlement to service connection for a thyroid 
condition, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to August 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of Department of Veterans 
Affairs (VA) Regional Offices (ROs) in November 2005, that 
denied service connection for a thyroid condition; and in 
August 2008, that denied a temporary total rating based for 
PTSD based on convalescence for the period from January 30, 
2008, to April 30, 2008, and continued a 30 percent 
disability rating for PTSD.  A June 2009 rating decision 
awarded a 100 percent rating for PTSD based on convalescence 
for the period from January 30, 2008, to April 30, 2008, 
after which time a disability rating of 30 percent was 
assigned.  However, as that grant does not represent a total 
grant of benefits sought on appeal, the claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In his July 2009 substantive appeal, the Veteran requested a 
hearing before the Board in conjunction with his claims to be 
held in Washington, D.C.  In September 2009, he was informed 
that his requested hearing had been scheduled for February 
16, 2010.  In response to that notification, in a statement 
received by the Board on February 11, 2010, the Veteran 
reported that he would not be able to attend the February 
2010 hearing due to inclement weather and requested that his 
hearing be changed from a hearing in Washington, D.C., to a 
hearing to be held via videoconference from his local RO.

The Veteran's request to reschedule his hearing date was 
untimely because it was not received two weeks prior to the 
scheduled February 16, 2010, hearing date.  38 C.F.R. 
§ 20.704(c) (2009).  However, the Veteran's request to 
reschedule his hearing date was received within 15 days of 
the originally scheduled hearing date, and therefore should 
is considered a motion for a new hearing date following a 
failure to appear for a scheduled hearing.  38 C.F.R. 
§ 20.704(d) (2009).

The Board finds that the Veteran expressed good cause to 
reschedule the hearing because of the inclement weather on 
his scheduled hearing date.  Because the Veteran's motion 
requested that his hearing be rescheduled for good cause, the 
Board concludes that a remand is necessary in order that the 
RO may schedule him for a videoconference hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing in connection with his appeal to 
be held at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

